          Case 2:21-cr-00127-MCS Document 11 Filed 07/27/21 Page 1 of 1 Page ID #:27
                                                                                FILED
Nina Marino, Esq.(State Bar No. 142815)                                 CLERK,U.S. DISTRICT COORT

Kaplan Marino
                                                                             07/27/2021
9454 Wilshire Blvd., Ste. 902
Beverly Hills, CA 90212                                              CELV"fRAI.DISTRICT OF CAI.IFORA7A
                                                                       BY:       KL         DEPITIY



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


 United States of America                                      CASE NUMBER
                                                                                                 21-cr-00127
                                                  PLAINTIFF
                              v.
Douglas Chrismas
                                                               DESIGNATION AND APPEARANCE OF COUNSEL
                                             DEFENDANT(S).

                                             DESIGNATION OF COUNSEL

        I, the undersigned defendant in the above-numbered case, hereby designate and appoint
Nina Marino                                                                    ,Esquire, as my attorney to appear for
me throughout all proceedings in this case.


7.27.21                                                    T~eU~-~ ~L~ca.~rt~i ~i~-                                ,eu~a~.aerL
Date                                                      Defend t's Signature

                                                          Los Angeles, CA
                                                          City and State




                                             APPEARANCE OF COUNSEL

        I Nina Marino                                                                         Attorney at law duly admitted to
practice before the United States District Court for the Central District of California, hereby consent to my designation and
appointment as counsel for the above-named defendant. The Clerk is therefore requested to enter my appearance as
defendant's counsel.

          Receipt is hereby acknowledged of a copy of the Indictment or Information in this case.

7.27.21                                                   /vcrLfL %~2Qi1.GrLd
Date                                                      Attorney's Signature

142815                                                    9454 Wilshire Blvd., Ste. 902
California State Bar Number                               Streel Address

                                                          Beverly Hills, CA 90212
                                                          City, State, Zip Code

                                                          310557-0007                                    310-861-1776
                                                          Telephone Number                               Fcix Number

                                                          marino(n~,kaplanmarino.com
                                                          E-mail Address




CR-14(01/07)                             DESIGNATION AND APPEARANCE OF COUNSEL
